FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
this 20th day of April, 2010, but effective as of March 7, 2010 (the “Effective
Date”), by and between NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company (“Borrower”), NNN 2003 VALUE FUND, LLC, a Delaware limited
liability company (“Guarantor”), and RAIT PARTNERSHIP, L.P., a Delaware limited
partnership (together with its successors and assigns, “Lender”).

RECITALS

A. Borrower and Lender entered into that certain Loan and Security Agreement
dated March 7, 2007 (the “Loan Agreement”), pursuant to which Lender made a loan
(the “Loan”) to Borrower in the original principal amount of Twenty-Three
Million and 00/100 Dollars ($23,000,000.00). The Loan is evidenced by that
certain Promissory Note dated March 7, 2007 (“Note”), in the original principal
amount of Twenty-Three Million and 00/100 Dollars ($23,000,000.00). Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.

B. Borrower and Guarantor have requested that Lender agree to amend the Loan
Agreement in certain respects; and, in accordance with such request, Lender has
agreed to amend the Loan Agreement, subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 1(d) of the Loan Agreement. Effective as of the
Effective Date, Section 1(d) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“(d) Principal Maturity. The outstanding principal balance of the Loan,
including all accrued Interest and any and all amounts owing or to be owing by
Borrower or any obligor under the Loan Documents now or hereafter arising (the
“Debt”), will be due on the Maturity Date (as hereafter defined). For purposes
hereof, the “Maturity Date” means the earlier of (i) the Scheduled Maturity Date
(as hereinafter defined); and (ii) the date on which the Debt becomes due and
payable, whether by acceleration or otherwise. For purposes hereof, the
“Scheduled Maturity Date” means November 30, 2010, unless and until Borrower
exercises the Extension Option described in Section 1(f) hereof, in which case
the final day of such extended term shall be the “Scheduled Maturity Date.””

2. Amendment to Section 1(f) of the Loan Agreement. Effective as of the
Effective Date, Section 1(f) of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

“(f) Extension. Borrower shall have one (1) option to extend the Scheduled
Maturity Date for a period of twelve (12) months (the “Extension Option”).
Borrower shall be entitled to exercise the Extension Option by providing Lender
with written notice of its election to exercise the Extension Option (the
“Extension Option Request”) no earlier than ninety (90) days and no later than
forty-five (45) days prior to the original Scheduled Maturity Date (as set forth
in Section 1(d)), and provided that prior to the exercise of such Extension
Option (i) no Event of Default has occurred and is continuing and no condition
exists that with the passage of time or giving of notice would result in an
Event of Default, (ii) Borrower pays to Lender a fee (the “Extension Fee”) equal
to 1.0% of the Loan Amount computed as of the Extended Term Commencement Date
(as hereinafter defined), and (iii) the Debt Service Coverage Ratio (as
hereinafter defined) for the Property is at least equal to 1.15:1.00 on the
original Scheduled Maturity Date (as set forth in Section 1(d)). In the event
that any of the conditions set forth in this Section 1(f) are not satisfied,
then Borrower shall be deemed to have irrevocably waived its right to exercise
the Extension Option. Upon Borrower’s exercise of the Extension Option in
compliance with the terms hereof, the original Scheduled Maturity Date shall be
extended for a period of twelve (12) months (the “Extended Term”) and the term
“Scheduled Maturity Date” shall be deemed to mean November 30, 2011. The
Extended Term shall commence (the “Extended Term Commencement Date”) on the day
immediately following the original Scheduled Maturity Date. All other terms of
this Loan Agreement shall remain the same and be applicable to the Extended
Term, except as expressly modified by this subsection. Notwithstanding the
aforesaid, if, on the date the Lender receives the Extension Option Request, the
Debt Service Coverage Ratio for the Property is less than 1.15:1.00 and (i) no
Event of Default has occurred and is continuing and no condition exists that
with the passage of time or giving of notice would result in an Event of
Default, and (ii) Borrower pays to Lender a fee equal to 2.0% of the Loan
Amount, then Lender, in its sole and absolute discretion, shall have the option
(but not the obligation) to extend the term for a period of one (1) year and the
term “Scheduled Maturity Date” shall be deemed to mean November 30, 2011.
Notwithstanding the aforesaid, if, on the date Lender receives the Extension
Option Request, the Debt Service Coverage Ratio of the Property is less than
1.15:1.00, then Borrower shall have the option to make a partial prepayment of
the Loan, without prepayment penalty, in an amount not to exceed the amount
necessary to achieve a Debt Service Coverage Ratio of 1.15:1.00 and Borrower may
extend the Scheduled Maturity Date pursuant to the terms of this Section 1(f),
provided that the Extension Fee owed by Borrower to Lender shall equal 1.0%
multiplied by the Loan Amount (as reduced by the amount of any such partial
prepayment).

As used herein, the term “Debt Service Coverage Ratio” shall mean, for the
12-month period immediately preceding the date of determination, the ratio of
(A) Net Cash Flow generated by the Property to (B) the total required debt
service payments owed by Borrower under the Loan for such period. “Net Cash
Flow” means any and all operating revenues (to be determined by annualizing the
rent roll from the Property) from the Property, less Operating Expenses. As used
herein, the term “Operating Expenses” shall mean normalized trailing 12 month
property expenses (as such may be reasonably determined by Lender), exclusive of
actual expenditures or reserves as it relates to tenant improvements, leasing
commissions and capital improvements.”

3. Amendment to Section 18 of the Loan Agreement. Effective as of the Effective
Date, the following provision shall be inserted as Section 18 of the Loan
Agreement:

“18. Additional Covenants.

(a) Debt Service Coverage Ratio; Certain Actions. The Property shall at all
times support a minimum Debt Service Coverage Ratio (as defined in Section 1(f))
of 1.40:1.00 (the “DSCR Threshold”). Lender, in its sole discretion, may at any
time reasonably determine the Debt Service Coverage Ratio. If, at any time, the
Property fails to support a Debt Service Coverage Ratio equal to or greater than
the DSCR Threshold (a “DSCR Trigger Event”), as reasonably determined by Lender,
then Lender may (in Lender’s sole and absolute discretion, and without any
obligation to do so) exercise any one or more of the following rights and
remedies (each separately, and collectively, the “DSCR Trigger Event Action”)
for so long as any DSCR Trigger Event is continuing:

(i) Designate or select an exclusive leasing agent to lease all or any portion
of the Property and/or engage and hire one or more leasing agents selected by
Lender (in Lender’s sole and absolute discretion) to lease all or any portion of
the Property;

(ii) Enter into contracts with respect to any of the foregoing matters in
subsection (i) above (including, without limitation, DSCR Trigger Event
Documents (as hereinafter defined)), to contract with any party with respect to
the leasing of all or any portion of the Property and/or to terminate any such
contracts; and

(iii) Negotiate a leasing agreement between Borrower and a leasing agent
satisfactory to Lender in its sole discretion pursuant to which Lender, as an
agent of Borrower and named third party beneficiary to the leasing agreement,
will have the agency and authority to make all decisions with respect to the
leasing of all or any portion of the Property.

The rights and remedies set forth in subsections 18(a)(i), (ii) and (iii) above
are in addition to any and all rights and remedies conferred upon Lender by the
Loan Agreement and the other Loan Documents, as amended hereby, or otherwise at
law or in equity. In furtherance of the rights and remedies granted to Lender
pursuant to subsections 18(a)(i), (ii) and (iii) above, Borrower covenants and
agrees that, upon request from Lender, Borrower shall promptly perform such acts
and take such action as necessary to perform and/or accomplish the DSCR Trigger
Event Action requested by Lender, and Borrower shall promptly (but in no event
later than five (5) Business Days following Lender’s request) execute,
acknowledge and deliver any and all instruments, agreements and documents
(including, without limitation, DSCR Trigger Event Documents), and do any and
all other things necessary or appropriate to effectuate the DSCR Trigger Event
Action requested by Lender. Failure by Borrower to comply with any of the
covenants set forth in the preceding sentence shall, at the discretion of
Lender, constitute an Event of Default (without any notice or cure periods)
under the Loan Agreement at the discretion of Lender; provided that the
occurrence of a DSCR Trigger Event, in and of itself, shall not constitute an
Event of Default.

(b) Power of Attorney. Notwithstanding, and without limiting, anything in
Section 18(a) above, in furtherance of the rights and remedies granted to Lender
pursuant to subsections 18(a)(i), (ii) and (iii), Borrower hereby irrevocably
constitutes and appoints Lender with full power of substitution, as its true and
lawful attorney-in-fact and agent, in its name, place and stead to make,
execute, acknowledge and, if necessary, to file and record any document,
agreement or other instruments which may be required in good faith in order to
perform and/or accomplish any DSCR Trigger Event Action, including, without
limitation, leases, subleases, broker agreements, leasing commission agreements,
termination agreements, any other instruments or documents relating to the
leasing of the Property, and other contracts, documents, papers and instruments
in writing of whatever kind and nature in connection with the performance and/or
accomplishment of any DSCR Trigger Event Action (collectively, the “DSCR Trigger
Event Documents”). The power of attorney granted hereunder shall be deemed
irrevocable and be coupled with an interest.

(c) Protective Advances. All sums expended by Lender in accordance with this
Section 18 shall be deemed to be advanced to Borrower on the date that such sums
were expended and, at Lender’s discretion, (i) advances of Loan proceeds that
accrue interest from the date that such sums were expended or (ii) protective
advances, expended or incurred for the reasonable protection of the security
interest hereby created in the Property and secured by the Deed of Trust;
provided that any such protective advance made in connection with this Section
18 shall not constitute an Event of Default, nor cause the outstanding Debt, or
any portion thereof, to accrue interest at the Default Rate.

4. Amendment to Section 22(n) of the Loan Agreement. Effective as of the
Effective Date, the addresses set forth in Section 22(n) of the Loan Agreement
are hereby deleted in their entirety and replaced with the following:

      If to Borrower:  
NNN VF Four Resource Square, LLC
c/o NNN 2003 Value Fund, LLC
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705
Attn: Kent Peters, Chief Executive Officer
Facsimile No.: (714) 667-8252
With a copy to:  
Steckbauer Weinhart Jaffe, LLP
333 S. Hope Street, 36th Floor
Los Angeles, California 90071
Attn: Brian S. Weinhart, Esquire
Facsimile No.: (213) 229-2870
If to Lender:  
RAIT Partnership, L.P.
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Scott F. Schaeffer, President
Facsimile No.: (215) 243-9097
With a copy to:  
Ledgewood, a Professional Corporation
1900 Market Street, Suite 750
Philadelphia, Pennsylvania 19103
Attention: Brian Murland, Esquire
Facsimile No.: (215) 735-2513

B. CONDITIONS TO EFFECTIVENESS

Lender shall have no obligation to execute this Amendment and/or to perform its
obligations hereunder (and this Amendment shall not be enforceable against
Lender) unless and until each of the following conditions (collectively, the
“Amendment Conditions”) is satisfied to Lender’s reasonable satisfaction:

1. No Event of Default. As of the date of satisfaction of all of the other
Amendment Conditions, no Event of Default has occurred and is continuing under
any of the Loan Documents and no condition exists that, with the passing of time
or giving of notice, or both, would result in an Event of Default under any of
the Loan Documents;

2. Ratification of Guaranty. Guarantor shall execute and deliver to Lender the
Reaffirmation of Obligations, a form of which is attached as Exhibit “A” hereto
and made part hereof;

3. Additional Documentation. Borrower and Guarantor shall execute and deliver or
cause to be executed and delivered to Lender, at Borrower’s sole cost and
expense, any and all other documents, agreements, corporate resolutions,
certificates and opinions as Lender shall reasonably request in connection with
the execution and delivery of this Amendment or any documents in connection
herewith, or to further evidence, effect, enforce or protect any of the terms
hereof or the rights or remedies granted or intended to be granted to Lender
herein or therein, each of which shall be in form and content acceptable to
Lender; and

4. Execution of this Amendment. Borrower and Guarantor have executed and
delivered originals of this Amendment to Lender.

In the event that Borrower and Guarantor have not satisfied any or all of the
Amendment Conditions on or before the Effective Date, then this Amendment shall
be null, void and of no further force and effect.

C. REPRESENTATIONS

1. Borrower and Guarantor each hereby represents and warrants to Lender that:

(a) The execution, delivery and performance by Borrower and Guarantor of this
Amendment (i) are within Borrower’s and Guarantor’s power; (ii) have been duly
authorized by all necessary limited liability company action; (iii) are not in
contravention of any provision of Borrower’s or Guarantor’s certificate of
formation or operating agreement or other organizational documents; (iv) do not
violate any law or regulation, or any order or decree of any governmental
authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which Borrower and/or Guarantor is a party or by which Borrower, Guarantor, or
any of their respective property is bound; (vi) do not result in the creation or
imposition of any lien upon any of the property of Borrower or Guarantor other
than those in favor of Lender pursuant to the Loan Documents; and (vii) do not
require the consent or approval of any governmental authority or any other
person or entity; and

(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of Borrower and Guarantor and constitutes a legal, valid and binding
obligation of Borrower and Guarantor enforceable against Borrower and Guarantor
in accordance with its terms except as the enforceability hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

2. Borrower represents and warrants to Lender that:

(a) All representations and warranties of Borrower contained in the Loan
Documents (including, without limitation, the Loan Agreement and the Note) are
true, accurate and correct on and as of the date hereof as if made on and as of
the date hereof; and

(b) Both before and after giving effect to this Amendment, no Event of Default
or event which, with the giving of notice or the passage of time or both, would
constitute an Event of Default has occurred and is continuing.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Loan Agreement, the Note and the other Loan Documents shall be and remain in
full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the parties thereto (all of which are hereby
reaffirmed by Borrower and Guarantor). To the extent any terms and conditions in
any of the other Loan Documents shall contradict or be in conflict with any
terms or conditions of the Loan Agreement or the Note, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Loan Agreement and the
Note as modified and amended hereby. All references to the “Loan Agreement”
therein or in any other Loan Documents shall be deemed to be a reference to the
Loan Agreement as amended hereby. All references to the “Note” therein or in any
other Loan Documents shall be deemed to be a reference to the Note as amended
hereby.

2. Acknowledgment of Perfection of Security Interest. Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Lender under the Loan Agreement, the Deed of Trust, the Pledge
Agreement, the Note and/or the other Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Loan Agreement, the Deed of Trust, the Pledge Agreement, the Note and the
other Loan Documents, except to the extent such enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor’s rights.

3. Effect of Agreement. Except as expressly set forth herein, all terms of the
Loan Agreement and the Note, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower and Guarantor, as
applicable, to Lender. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Lender under the Loan Agreement, nor constitute a
waiver of any provision of the Loan Agreement. This Amendment shall constitute a
Loan Document for all purposes of the Loan Agreement. Borrower’s failure to
comply with or perform any of its covenants, agreements or obligations contained
in this Amendment shall constitute an Event of Default.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Pennsylvania and all
applicable federal laws of the United States of America.

5. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

6. Challenge to Enforcement. Borrower and Guarantor acknowledge and agree that
they currently have no defense, set-off, counterclaim or challenge against the
payment of any sums owing under the Loan Documents (including, without
limitation, the Loan Agreement and the Note), or the enforcement of any of the
terms or conditions thereof.

7. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

8. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

9. Recitals. Borrower and Guarantor do hereby ratify, confirm and acknowledge
that the statements contained in the foregoing Recitals clauses are true,
correct and complete in all respects and that the Loan Documents are valid,
binding and in full force and effect as of the date hereof, and are fully
enforceable against Borrower and Guarantor, as applicable, in accordance with
their terms. The Recitals are hereby incorporated herein and made a part hereof
by this reference as if fully set forth in this Amendment.

10. No Accord or Satisfaction. Neither this Amendment nor any other agreement in
connection herewith or pursuant to the terms hereof shall be deemed or construed
to be a compromise, satisfaction, accord and satisfaction, novation or release
of any of the Loan Documents (including, without limitation, the Loan Agreement
and/or the Note), or any rights or obligations thereunder, or a waiver by Lender
of any of its rights under the Loan Documents or at law or in equity. Nothing
contained herein, nor any actions taken pursuant to the terms hereof constitutes
a release, termination or waiver of any liens, security interests, rights or
remedies granted to Lender in any of the Loan Documents (including, without
limitation, the Loan Agreement and the Note), which liens, security interests,
rights and remedies are hereby ratified, confirmed, extended and continued as
security for all of the Debt.

11. Section 18 of the Loan Agreement. Borrower acknowledges and agrees that the
rights granted to Lender under Section 18 of the Loan Agreement are in
consideration of Lender’s agreement to extend the Maturity Date and to enter
into this Amendment.

12. Outstanding Principal Amount of the Loan. Borrower and Guarantor acknowledge
and agree that as of the close of business on the date immediately preceding the
Effective Date, the outstanding principal amount of the Loan is $21,864,539.66.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

BORROWER:

NNN VF FOUR RESOURCE SQUARE, LLC,

a Delaware limited liability company

By: NNN 2003 Value Fund, LLC,
A Delaware limited liability company,

its Sole Member

By: /s/ Kent Peters [SEAL]
Name: Kent Peters
Title: Chief Executive Officer


GUARANTOR:

NNN 2003 VALUE FUND, LLC,


a Delaware limited liability company

By: /s/ Kent Peters [SEAL]
Name: Kent Peters
Title: Chief Executive Officer


LENDER:

RAIT PARTNERSHIP, L.P.,


a Delaware limited partnership

By: RAIT General, Inc.,
a Maryland corporation,

its general partner

By: /s/ Kenneth R. Frappier
Name: Kenneth R. Frappier
Title: Executive Vice President


2